          Case 18-03281 Document 132 Filed in TXSB on 11/14/19 Page 1 of 19



                            UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION                                               ENTERED
                                                                                                   11/14/2019
IN RE:                                              §
BRIAR BUILDING HOUSTON LLC                          §        CASE NO: 18-32218
       Debtor                                       §
                                                    §        CHAPTER 11
                                                    §
GEORGE M LEE                                        §
     Plaintiff                                      §
                                                    §
VS.                                                 §        ADVERSARY NO. 18-3281
                                                    §
BDFI, LLC, et al                                    §
       Defendants                                   §

                            MEMORANDUM OPINION
         DENYING BDFI, LLC’S RENEWED MOTION TO CANCEL LIS PENDENS
                               Resolving ECF No. 114

                                          I. INTRODUCTION

          Generally, the doctrine of lis pendens provides that if a third party acquires an interest in

property which is at that time subject to litigation, the third party takes the property subject to the

final outcome of the litigation. Stated differently, if a court awards a plaintiff rights in a

property, the plaintiff takes that interest in the property free of any claims or interests acquired

by third parties during the lawsuit. Before this Court is BDFI, LLC’s (“BDFI”) “First Amended

Renewed Motion to Cancel Lis Pendens Filed by George Lee” (“Motion”). The lis pendens at

issue in this case involves three separate notices of lis pendens filed by George M. Lee (“Lee or

Plaintiff”) regarding a dispute arising out of a commercial building located at 50 Briar Hollow

Lane, Houston, Texas 77027, with a purported value of at least $25 million.1 This Court held a

hearing on the Motion on October 15, 2019. After considering the arguments, all evidence in the

record, and relevant case law, the matter is now ripe for determination. For the reasons stated in

1
    ECF No. 1.

                                              Page 1 of 19
        Case 18-03281 Document 132 Filed in TXSB on 11/14/19 Page 2 of 19



this Memorandum Opinion, the Court finds that BDFI’s Motion should be denied.

                                    II. FINDINGS OF FACT

        This Court makes the following findings of fact and conclusions of law pursuant to Fed.

R. Civ. P. 52, which is made applicable to contested matters pursuant to Fed. R. Bankr. P. 7052

and 9014. To the extent that any Finding of Fact constitutes a Conclusion of Law, it is adopted

as such. To the extent that any Conclusion of Law constitutes a Finding of Fact, it is adopted as

such. This Court made certain oral findings and conclusions on the record. This Memorandum

Opinion supplements those findings and conclusions.         If there is an inconsistency, this

Memorandum Opinion controls.

        A. Background History

        1. Events Prior to the First Bankruptcy Filing

        On April 10, 2018, BDFI filed an Appointment of Substitute Trustee (“Foreclosure

Notice”) in the real property records of Harris County, Texas (“Harris County Records”), which

was recorded under File No. RP-2018-152622.2 The Foreclosure Notice indicated that BDFI, as

senior lienholder, intended to foreclose against a property located at 50 Briar Hollow Lane,

Houston, Texas 77027 (“Property”) subject to a certain Deed of Trust, dated December 30, 2013

(“First Lien DOT”), which had been executed by the Property’s previous owner 50 Briar Hollow,

LLC and recorded under File No. 20130647992.3 The First Lien DOT secured a $20,000,000

Promissory Note, dated December 30, 2013 (“Senior Note”), made by 50 Briar Hollow, LLC in

favor of Green Bank, N.A. (“Green Bank”).4 Green Bank subsequently assigned the Senior

Note, the First Lien DOT, and certain related liens and other documents to BDFI on March 9,


2
  ECF No. 38.
3
  ECF No. 1-1.
4
  Id.

                                          Page 2 of 19
        Case 18-03281 Document 132 Filed in TXSB on 11/14/19 Page 3 of 19



2018, pursuant to an Assignment and Assumption Agreement, dated March 9, 2018

(“Assignment”).5 The Assignment was recorded in the Harris County Records on March 12,

2018, under File No. RP-2018-102728.6

        2. The First Bankruptcy Filing

        On April 30, 2018, Briar Building Houston LLC (“Debtor”) filed a Chapter 11 petition

(“Petition”).7 At the time of filing, Debtor’s main asset was the Property. Lee owns one

hundred percent (100%) of the membership interests of the Debtor.8 Mr. Lee previously owned

the Property individually but transferred the Property to Debtor pursuant to a Special Warranty

Deed dated April 4, 2018 (“April 4, 2018 Deed”), which was recorded on April 5, 2018, in the

Harris County Records under File No. RP-2018-144450.9

        In exchange for the April 4, 2018 Deed, Debtor gave Mr. Lee a $3,150,000 Promissory

Note (“Junior Note”) and granted Mr. Lee a Deed of Trust, Security Agreement-Financing

Statement, dated April 5, 2018 (“Second Lien DOT”), against the Property to secure the Junior

Note.10 The Second Lien DOT was recorded in the Harris County Records Under File No. RP-

2018-144451 on April 5, 2018.11 Mr. Lee was therefore a junior lienholder against the Property

as well as the Debtor’s sole equity owner.12

        On May 4, 2018, a dispute arose regarding, inter alia, Debtor’s use of cash collateral. 13


5
  Id.
6
  Id.
7
   Citations to the docket in this adversary proceeding styled George M. Lee vs. BDFI, LLC et al. 18-3281 (the
“Adversary Proceeding”), shall take the form “ECF No. –––,” while citations to the bankruptcy case, 18-32218 (the
“Bankruptcy Case”), shall take the form “Bankr. ECF No. –––.”; Any reference to “Code” or “Bankruptcy Code” is
a reference to the United States Bankruptcy Code, 11 U.S.C., or any section (i.e. §) thereof refers to the
corresponding section in 11 U.S.C.
8
  Bankr. ECF No. 29.
9
  Id.
10
   Id.
11
   Id.
12
   Id.
13
   Bankr. ECF No. 18.

                                                 Page 3 of 19
        Case 18-03281 Document 132 Filed in TXSB on 11/14/19 Page 4 of 19



Nevertheless, on May 11, 2018, Debtor, Lee, and BDFI resolved their differences regarding the

Property, which resulted in Debtor filing a Motion to Compromise on May 15, 2018 setting forth

a Forbearance Agreement (“Motion to Compromise”).14 Debtor asked the Court to approve it,

along with a Motion to Dismiss the Chapter 11 Proceeding.15 Attached to the Order approving

the Motion to Compromise was a fully executed copy of an agreement between the parties dated

May 11, 2018 (“May 11, 2018 Forbearance Agreement”).16 The pertinent portions of the May

11, 2018 Forbearance Agreement are located in paragraph 5(f) and 6(c), (d), and (g), to wit:

        5. Record Owner’s Covenant’s: As a condition to Lender’s forbearance during the
        [f]orbearance [p]eriod, as contemplated herein, [r]ecord [o]wner covenants and agrees as
        follows notwithstanding anything to the contrary in the loan documents: . . . (f) Briar
        Building Houston, LLC shall transfer the [p]roperty to Lee, who shall release the Deed of
        Trust he placed on the [p]roperty and release the $3.5 million Note issued in conjunction
        with the lien. The transfer, release of the lien and the cancellation of the debt shall occur
        within 24 hours of the entry of the Order dismissing the Bankruptcy Case. Paragraph 6:
        Termination Event: Each of the following shall be defined as a Termination Event: . . .
        (c) Record Owner shall fail to perform, observe or comply with any covenant contained
        in any of the [l]oan [d]ocuments; (d) any [d]efault (other than the [e]xisting [e]vents of
        [d]efault) shall occur under the terms of any of the [l]oan [d]ocuments, without regard for
        any requirement for grace, notice of an opportunity to cure, all of which are waived by
        the Lee [p]arties; (g) the commencement of litigation or legal proceedings by [r]ecord
        [o]wner or any other [p]roperty [i]nterest [p]arties against the [l]ender or any of its
        affiliates.17

After conducting an evidentiary hearing on May 22, 2018, the Court approved the Motion to

Compromise (“May 22, 2018 Order”) and the Motion to Dismiss.18

        3. The State Court Suit

        After dismissal of the first bankruptcy proceeding and on August 3, 2018, Lee

commenced a new lawsuit styled as Cause No. 2018-51837 in the 164th District Court, Harris



14
   Bankr. ECF Nos. 29, 30.
15
   Id.
16
   Bankr. ECF No. 38.
17
   ECF No. 1-1.
18
   Bankr. ECF Nos. 38, 39.

                                            Page 4 of 19
        Case 18-03281 Document 132 Filed in TXSB on 11/14/19 Page 5 of 19



County Texas, George M. Lee vs. BDFI, Ali Choudhri & Jetall Companies, Inc. (“State Court

Petition”).19 On August 6, 2018, Lee filed his First Notice of Lis Pendens regarding the Property

which was filed in the public records of Harris County Texas.20 The First Notice of Lis Pendens

listed the following causes of action: fraud, breach of forbearance agreement, and declaratory

judgment concerning a wrongful foreclosure of the Property.21 Lee’s State Court Petition alleged

three causes of action, to wit: (i) a declaration that defendants are in breach of the May 11, 2018

Forbearance Agreement; (ii) fraud in the inducement in entering into the Management and

Forbearance Agreements; and (iii) breach of the May 11, 2018 Forbearance Agreement.22

Plaintiff also sought a temporary restraining order and temporary injunction prohibiting

defendants from foreclosing on the Property.

        4. The Instant Adversary Proceeding

        On August 6, 2018, BDFI removed the State Court Petition to the United States District

Court for the Southern District of Texas, initiating civil action No. 4:18-cv-02696.23 Four days

later, on August 10, 2018, Lee filed both a Second Notice and Third Notice of Lis Pendens in the

property records of Harris County, Texas.24 According to Lee’s counsel at the hearing on this

issue, the reason for filing the Third Notice of Lis Pendens on the same date as the Second

Notice and was to update the legal description of the property.25          Nevertheless, the only

difference between the First Notice and the Second and Third Notices of Lis Pendens was the

reference to the removed civil suit 4:18-cv-02696 in the United States District Court for the

Southern District of Texas. On October 1, 2018, BDFI filed an Unopposed Motion to Transfer

19
   ECF No. 1-1.
20
   ECF No. 49-4.
21
   Id.
22
   ECF No. 49-3.
23
   Civil Action No. 4:18-cv-02696.
24
   ECF No. 49-4.
25
   Min. Entry (10/15/2019).

                                           Page 5 of 19
        Case 18-03281 Document 132 Filed in TXSB on 11/14/19 Page 6 of 19



the removed proceeding to the United States Bankruptcy Court for the Southern District of

Texas.26    BDFI’s motion was granted on October 2, 2018, which commenced the instant

adversary proceeding in this Court on the same date.27

        5. The Foreclosure

        BDFI has alleged that Lee triggered an automatic termination of the forbearance period

contained within the May 11, 2018 Forbearance Agreement when he failed to comply with the

relative terms of the May 22, 2018 Order which incorporated the May 11, 2018 Forbearance

Agreement and related loan documents.28 Both parties have conceded that the Property was

foreclosed by BDFI on August 7, 2018.29 The validity of the foreclosure, however, is in dispute.

        6. The First Amended Complaint

        On March 7, 2019, Lee filed an amended complaint (“First Amended Complaint”).30 In

the First Amended Complaint Lee asserted the following causes of action:

        (A) breach of contract as against Jetall;

        (B) breach of contract as to BDFI;

        (C) breach of fiduciary duty as against Jetall;

        (D) breach of fiduciary duty as to Choudhri, Bradley Parker (“Parker”) and BDFI;

        (E) tortious interference as to Choudhri and Parker;

        (F) conspiracy as to Choudhri, Parker and BDFI; and

        (G) fraud as to Choudhri, Parker and BDFI.31

        In the prayer of the First Amended Complaint, Lee requests the following relief: (a)


26
   Civil Action No. 4:18-cv-02696.
27
   ECF No. 1.
28
   See ECF No. 114.
29
   See ECF No. 1-1; ECF Nos. 38, 114.
30
   ECF No. 38.
31
   Id.

                                             Page 6 of 19
        Case 18-03281 Document 132 Filed in TXSB on 11/14/19 Page 7 of 19



actual damages; (b) exemplary damages; (c) court costs; (d) prejudgment and post-judgment

interest at the rate of 5% per annum; (e) attorneys’ fees; (f) that the Court enter a take nothing

judgment for Defendants; and all other relief, in law and in equity.32

        On May 28, 2019, Defendants filed a Motion for Summary Judgment against all claims

asserted by Lee in the First Amended Complaint.33 On June 25, 2019, a hearing on several

motions including BDFI’s Motion for Summary Judgment was held. 34 This Court granted

BDFI’s motion in part and denied it in part. Five of Lee’s causes of action in the First Amended

Complaint were dismissed while two of the remaining claims would proceed to trial.35

Therefore, the only remaining live claims in the First Amended Complaint to survive dismissal

are:

        (A) breach of contract pertaining to the Management and Leasing Agreement as against

        Jetall; and

        (B) breach of contract pertaining to the May 11, 2018 Forbearance Agreement as to

        BDFI.36

                                  III. CONCLUSIONS OF LAW

        A. Jurisdiction, Venue, and the Court’s Constitutional Authority to Enter a Final
           Order

        This Court holds jurisdiction pursuant to 28 U.S.C. § 1334, which provides “the district

courts shall have original and exclusive jurisdiction of all cases under title 11.” Section 157

allows a district court to “refer” all bankruptcy and related cases to the bankruptcy court, wherein




32
   Id.
33
   ECF No. 71.
34
   ECF No. 101.
35
   ECF No. 104.
36
   ECF Nos. 102, 104.

                                            Page 7 of 19
         Case 18-03281 Document 132 Filed in TXSB on 11/14/19 Page 8 of 19



the latter court will appropriately preside over the matter.37                        This is a core matter as it

“concern[s] the administration of the estate.”38

         On February 14, 2019, BDFI consented to the entry of final orders by this Court.39 On

February 27, 2019, Lee entered his Notice of Non-Consent to the entry of final orders by this

Court.40 However, Lee changed his notice and consented to this Court’s jurisdiction to enter

final orders on all non-core matters at a hearing on June 25, 2019.41 Nevertheless, this Court has

an independent duty to evaluate whether it has the constitutional authority to sign a final order.42

The pending dispute requesting that this Court cancel a lis pendens is a non-core proceeding,

however the request that this Court enforce its own Order is a core proceeding pursuant to 28

U.S.C. § 157(b)(2)(A) and (O). Therefore, this Court holds constitutional authority to enter a

final order and judgment with respect to enforcing its own order at bar by independent review

and consent by both parties.

         Additionally, any order entered in this proceeding at this stage is interlocutory and not a

final order. Stern did not alter a bankruptcy court’s authority to enter interlocutory orders, or its

power to entertain all pretrial proceedings.43 Because this is an interlocutory order, the Court has

the authority to determine the issue expunging the lis pendens.

         This court determines that pursuant to 28 U.S.C. § 157(b)(2), this Adversary Proceeding

contains core matters, as it primarily involves enforcement of this Court’s own prior order of

37
   28 U.S.C. § 157(a); see also In re: Order of Reference to Bankruptcy Judges, Gen. Order 2012-6 (S.D. Tex. May
24, 2012).
38
   § 157(b)(2); see also In Re Southmark Corp., 163 F.3d 925, 930 (5th Cir. 1999) (“[A] proceeding is core under
section 157 if it invokes a substantive right provided by title 11 or if it is a proceeding that, by its nature, could arise
only in the context of a bankruptcy case.”).
39
   ECF No. 29.
40
   ECF No. 34.
41
   Min. Entry (06/25/2019).
42
   Stern v. Marshall, 564 U.S. 462 (2011); but see Wellness Int’l Network v. Sharif, 135 S. Ct. 1932, 1938-39 (2015)
(holding that parties may consent to jurisdiction on non-core matters).
43
   Burtch v. Avnet (In re Managed Storage Int'l), 2012 WL 5921723, at *2 (Bankr. Del. Nov. 26, 2012).

                                                      Page 8 of 19
        Case 18-03281 Document 132 Filed in TXSB on 11/14/19 Page 9 of 19



May 22, 2018.44 To the extent that non-core claims are involved, this court finds that resolution

of such claims are inextricably intertwined with resolution of the core claim regarding

enforcement of this Court’s May 22, 2018 order. As such, this Court may enter final orders and

judgments. However, should the District Court find that the Bankruptcy Court did not have

authority to enter final orders and judgments, this Court requests that the District Court convert

this Memorandum Opinion into a Report and Recommendation.

        Finally, this Court may only hear a case in which venue is proper. 45 Debtor’s principal

place of business has been in the Southern District of Texas for the 180 days immediately

preceding the Petition Date. Therefore, venue is proper.

        B.       Validity of Lis Pendens

        In dispute in this particular piece of the litigation is the validity of the lis pendens filed by

Lee. BDFI, in its briefing to the Court, alleges that in order to defeat BDFI’s Motion Lee must

demonstrate that the First Amended Complaint contains a real property claim sufficient to

sustain the filing of the lis pendens.46 As the argument goes, BDFI points to the State Court

Petition and concedes that Lee may have pleaded a real property claim, but that any lis pendens

that may have been sufficiently pleaded has been vanquished by the filing of the First Amended

Complaint.47 Lee, on the other hand, argues that both the State Court Petition and the First

Amended Complaint contain a real property claim sufficient to support the notices of lis

pendens.48 What is a lis pendens and why all the fuss?




44
   ECF No. 38.
45
   28 U.S.C. § 1408.
46
   ECF No. 114.
47
   Min. Entry (10/15/2019).
48
   Id.

                                              Page 9 of 19
       Case 18-03281 Document 132 Filed in TXSB on 11/14/19 Page 10 of 19



        A lis pendens is a notice to warn all persons that certain property is the subject matter of

litigation, and that any interests during the pendency of the suit are subject to its outcome.49 A

notice of lis pendens may only be filed during the pendency of an action involving (1) title to real

property, (2) the establishment of an interest in real property, or (3) the enforcement of an

encumbrance against real property.50 The purpose of a properly filed lis pendens is to prevent a

purchaser for value from acquiring property free and clear of encumbrances referenced in the lis

pendens.51

        Once a notice of lis pendens has been filed, the Texas Property Code provides two

methods for removal of the lis pendens: (1) expunction of a notice of lis pendens under §

12.0071; and (2) cancellation of a lis pendens under § 12.008.52                BDFI seeks to expunge

Plaintiff’s Notice of Lis Pendens pursuant to § 12.0071. Section 12.0071(c) identifies the

following three circumstances in which the trial court presiding over the action in which a lis

pendens is filed must “order the notice of lis pendens expunged” upon request by a party to the

action in connection with which the notice of lis pendens has been filed: (1) the pleading on

which the notice is based does not contain a real property claim; (2) the claimant fails to

establish by a preponderance of the evidence the probable validity of the real property claim; or

(3) the person who filed the notice for record did not serve a copy of the notice on each party

entitled to a copy under § 12.007(d).53

        Courts at both the federal and state level have addressed what constitutes a real property

claim. In Garza-Selcer v. 1600 Pac. Subtenant, LLC, defendants moved to expunge plaintiff’s

49
   LIS PENDENS, Black’s Law Dictionary (11th ed. 2019).
50
   See Tex. Prop. Code Ann. § 12.007(a).
51
   Nguyen v. Fed. Nat'l Mortg. Ass'n, No. CV H-15-1958, 2015 WL 8207525, at *4 (S.D. Tex. Dec. 8, 2015) (“[A]
properly filed notice of lis pendens prevents a purchaser for value from acquiring property free and clear of
encumbrances reference in the lis pendens.”).
52
   See Tex. Prop. Code Ann. §§ 12.0071, 12.008 (West 2014).
53
   Id. § 12.0071(c)(1)-(3).

                                               Page 10 of 19
       Case 18-03281 Document 132 Filed in TXSB on 11/14/19 Page 11 of 19



notice of lis pendens supported by a claim for breach of a lease and claim for conversion. 54 The

plaintiff sought monetary damages for both the breach of the lease and conversion claim in the

pending action.55 The court held that the lis pendens was not supported by a real property claim

because there was no present dispute over the existence of a leasehold, and the pleadings only

asserted a claim for damages based on the breach of a lease.56                Plaintiffs admitted in the

pleadings that the court’s decision whether the defendant’s breached the lease by their alleged

termination of the lease will not resolve whether the lease is currently “in full force and effect.”57

Next, the court found that the conversion claim only applied to personal property. 58 Therefore,

the court expunged the notice of lis pendens because the pending action did not directly affect

real property.59

        In contrast, the Texas Court of Appeals in In re Cohen found that a real property interest

existed based on the pleadings because the property against which the lis pendens was filed was

the subject matter of the underlying lawsuit.60 In that case, the plaintiff requested that real

property liens and title transfers be set aside, and that a constructive trust be placed on properties

alleged to have been fraudulently transferred.61 Plaintiff’s request was more than a request to

satisfy a money judgment.62 Therefore, the Court of Appeals held that the lower court erred in




54
   Garza-Selcer v. 1600 Pac. Subtenant, LLC, No. 3:15-CV-03791-N, 2016 WL 11474103, at *8 (N.D. Tex. Aug.
30, 2016).
55
   Id.
56
   Id. at 9.
57
   Id.
58
   Id.
59
   Id.
60
   In re Cohen, 340 S.W.3d 889, 898 (Tex. App.–Houston [1st Dist.] 2011, orig. proceeding).
61
   Id. at 899.
62
   Id.

                                               Page 11 of 19
       Case 18-03281 Document 132 Filed in TXSB on 11/14/19 Page 12 of 19



expunging the plaintiff’s lis pendens because there was a real properly claim sufficient to support

a notice of lis pendens.63

        Accordingly, the lis pendens filed by Lee must be supported by pending litigation

involving an interest in real property in order to survive BDFI’s motion to expunge under §

12.0071(c)(1). In other words, a nexus must exist between the underlying suit and the Property

in question.64 At issue between the parties is to which pleadings are relevant for the purposes of

determining whether Lee pleaded a real property interest. This Court must review Lee’s claims

in both the State Court Petition and First Amended Complaint to determine whether either

involves a real property claim.65

        1. The Original State Court Petition

        This Court first analyzes whether Lee’s three notices of lis pendens had a pending action

involving the establishment of an interest in real property at the time filed.66 Lee filed his First

Notice of Lis Pendens on August 6, 2018, referencing the State Court Petition.67 Lee filed his

Second and Third Notices of Lis Pendens on August 10, 2018, referencing the removed State

Court Petition to the United States District Court for the Southern District of Texas, which was

then transferred to this Court.68

        The State Court Petition named BDFI, LLC, Ali Choudhri and Jetall Companies, Inc. as

defendants (“Defendants”), made a specific reference to Lee’s ownership interest in the Property,

and contained three specific causes of action, to wit: (i) a declaration that defendants’

contemplated foreclosure is wrongful, and that defendants are in breach of the May 11, 2018


63
   Id.
64
   See Countrywide Home Loans, Inc. v. Howard, 240 S.W.3d 1, 6 (Tex. App.–Austin 2007, pet. denied).
65
   See Tex. Prop. Code Ann. § 12.0071(c)(1).
66
   See id.
67
   ECF No. 49-4.
68
   Id.

                                                Page 12 of 19
       Case 18-03281 Document 132 Filed in TXSB on 11/14/19 Page 13 of 19



Forbearance Agreement; (ii) fraud in the inducement in entering the Management Agreement

and Forbearance Agreement; and (iii) that defendants BDFI and Choudhri breached the May 11,

2018 Forbearance Agreement.69

        Plaintiff also sought a temporary restraining order and temporary injunction prohibiting

defendants from foreclosing on the Property. In other words, paragraph 10 of Lee’s State Court

Petition sought a declaration that “ownership of The Property remain[] in Lee”, and Paragraphs

13 and 14 sought to protect Lee’s then title and interest to the property through the use of a

temporary restraining order and temporary injunction.70 As Lee specifically named the Property

in the State Court Petition, referred to Lee’s “unique ownership interest” in the Property, and

sought to restrain defendants from interfering with [Lee’s] “ownership rights,”71 there is no

question that Lee adequately placed real property in issue because there existed a sufficient

nexus between the underlying State Court Petition and the Property. Accordingly, the State

Court Petition contained a real property claim satisfying § 12.0071(c)(1) because the three

notices of lis pendens were based on a pending action involving an interest and claim to the

Property.

        2. The First Amended Complaint

        Next, this Court analyzes whether Lee’s three notices of lis pendens had a pending action

involving the establishment of an interest in real property after the filing of the First Amended

Complaint in this Court. BDFI’s chief complaint is that Lee’s First Amended Complaint fails to

assert a real property claim to support a lis pendens because Lee only seeks damages.72 BDFI

contends that the filing of the First Amended Complaint supersedes the State Court Petition

69
   ECF No. 1-1.
70
   Id.
71
   Id.
72
   ECF No. 114.

                                          Page 13 of 19
        Case 18-03281 Document 132 Filed in TXSB on 11/14/19 Page 14 of 19



rendering it of no legal effect.73 Consequently, the pleading to which this Court must look to

determine the validity of the lis pendens is the First Amended Complaint, and since the First

Amended Complaint contains no real property claim, there is no pending litigation to support the

validity of Lee’s notices of lis pendens.74 In response, Lee cites In re Kroupa and Countrywide

Home Loans, Inc. v. Howard in support of his position that the pleading to which this Court

should look is the State Court Petition because it was the live pleading at the time the lis pendens

was filed, and the filing of a notice of lis pendens is judged by the pleadings on file at the time

the transaction with respect to the property occurred.75 However, as made clear at the hearing

and in briefing, Lee asserts that the First Amended Complaint also contains a real property

claim.76

         In determining whether a plaintiff sufficiently pleaded a real property claim for purposes

of § 12.0071(c)(1), it is sufficient if the plaintiff’s pleadings request “restoration of a prior

ownership interest in a particularly identified property–through actual title or a constructive

trust.”77 The property against which the lis pendens is filed must be the subject matter of the

underlying lawsuit to support a notice of lis pendens. 78                         Further, courts in Texas have

consistently held that a lis pendens may not be based on a property interest that only seeks to

recover damages or other relief that the plaintiff may be awarded. 79 A plaintiff’s request to title


73
   Id.
74
   Id.; see Min. Entry (10/15/2019).
75
   See In re Kroupa–Williams, No. 05–05–00375–CV, 2005 WL 1367950, at *3 (Tex. App.–Dallas June 10, 2005,
orig. proceeding); see Countrywide Home Loans, Inc. v. Howard, 240 S.W.3d at 5.
76
   ECF No. 114; see Min. Entry (10/15/2019).
77
   In re Cohen, 340 S.W.3d at 898.
78
   Id. at 892.
79
   See id. (“If the suit seeks a property interest only to secure the recovery of damages or other relief that the plaintiff
may be awarded, it is not “an action involving: (1) title to real property, (2) the establishment of an interest in real
property, or (3) the enforcement of an encumbrance against real property” as required by section 12.007 to render a
notice of lis pendens proper.”); Flores v. Haberman, 915 S.W.2d 477, 478 (Tex. 1995); see Hull v. Ness, No. 4:08-
CV-293, 2009 WL 10677743, at *1 (E.D. Tex. Jan. 16, 2009) (“If the suit seeks a property interest only to secure the
recovery of damages or other relief that the plaintiff may be awarded, the interest is merely collateral and will not

                                                     Page 14 of 19
       Case 18-03281 Document 132 Filed in TXSB on 11/14/19 Page 15 of 19



of property only to satisfy a money judgment is not a sufficient direct interest in real property. 80

        In W & L Ventures, Inc. v. E. W. Bank, the Southern District of Texas granted the

defendant’s motion to expunge under § 12.0071 because no real property claim remained in the

case.81 In that case, the plaintiffs held junior liens in certain tracts of land.82 The defendant was

the senior lienholder in those tracts and in the primary tract at issue in the case. 83 The plaintiffs

alleged that the defendant represented that they would have an opportunity to purchase the

primary tract and all tracts would be sold together at a foreclosure sale.84 The plaintiffs did not

appear at the foreclosure sale because of alleged representations made by the defendant, and the

tracts were sold to another buyer.85 Plaintiffs sought damages for fraudulent and negligent

misrepresentation, promissory estoppel, and a declaratory judgment that the foreclosure sale of

land was void.86 The court subsequently granted defendant’s motion to dismiss the wrongful

foreclosure, fraudulent misrepresentation, and “declaratory judgment act” claims, and the only

remaining claim was the defendant’s motion to expunge the notice of lis pendens. 87 The court

held that there is no real property claim because the issues in dispute over land sold at

foreclosure “appear[ed] to have been resolved” and only a claim to damages remained.88

Therefore, the court granted defendant’s motion to expunge.

        In Lombardi v. Bank of America, the court held that defendant’s motion to expunge




support a lis pendens.”).
80
   See Flores v. Haberman, 915 S.W.2d at 478.
81
   W & L Ventures, Inc. v. E. W. Bank, No. CIV.A. H-13-00754, 2014 WL 3810692, at *1 (S.D. Tex. Aug. 1, 2014).
82
   Id.
83
   Id.
84
   Id.
85
   Id.
86
   Id.
87
   Id.
88
   Id. at 1–2.

                                                Page 15 of 19
       Case 18-03281 Document 132 Filed in TXSB on 11/14/19 Page 16 of 19



should be denied because plaintiff’s wrongful foreclosure claim remained pending.89 There, the

plaintiff sued defendant based on the foreclosure of her home, the suit on which the notice of the

lis pendens was based.90 Plaintiff’s amended complaint made claims for violations of the Real

Estate Settlement Practices Act, the Texas Property Code, the Texas Debt Collection Practices

Act (“TDCPA”), and the Deceptive Trade Practices Act, as well as for wrongful foreclosure,

breach of contract, unjust enrichment, negligence, negligent misrepresentation, common law

fraud, suit to quiet title, and trespass to try title.91 Plaintiff also sought damages, attorney’s fees,

court costs, an accounting, and a declaratory judgment.92                      After the filing the amended

complaint, plaintiff filed a notice of lis pendens against the property. 93 Subsequently, nearly all

of plaintiff’s claims were dismissed, except for plaintiff’s wrongful foreclosure claim, breach of

contract claim, and her TDCPA claims.94 Because plaintiff’s wrongful foreclosure claim was

pending and unresolved, the court held that the defendant’s motion to expunge should be

denied.95 Therefore, this Court must analyze whether the two remaining live breach of contract

claims contain a real property interest.

         3. The Lis Pendens Should Be Not Be Expunged

         Here, while Plaintiff’s First Amended Complaint may not be pleaded in the most

eloquent manner, at a minimum, it does allege a real property claim that satisfies §

12.0071(c)(1).96 Lee’s only remaining live claims in the First Amended Complaint to survive

dismissal are (A) breach of contract pertaining to the Management and Leasing Agreement as


89
   Lombardi v. Bank of Am., No. 3:13-CV-1464-O, 2014 WL 4798444, at *3 (N.D. Tex. Sept. 26, 2014).
90
   Id. at 1.
91
   Id.
92
   Id.
93
   Id.
94
   Id.
95
   Id. at 3 (“Expungement of a lis pendens is only proper when all claims to the property have been resolved.”).
96
   See In re Cohen, 340 S.W.3d at 898.

                                                   Page 16 of 19
       Case 18-03281 Document 132 Filed in TXSB on 11/14/19 Page 17 of 19



against Jetall; (B) breach of contract pertaining to the May 11, 2018 Forbearance Agreement as

to BDFI.97

        i.       Breach of Contract Claim Against Jetall

        With respect to Lee’s first breach of contract claim in the First Amended Complaint, Lee

seeks damages for Jetall’s breach of the Management and Leasing Agreement that “caused Mr.

Lee to lose equity.”98 Like Garza-Selcer v. 1600 Pac. Subtenant, LLC where the plaintiff’s lis

pendens could not be supported by a pending action that did contain a real property claim, Lee’s

breach of contract claim against Jetall similarly does not involve a dispute over the existence of

real property claim. Lee’s argument that Jetall failed to pay property taxes and acted “contrary

to its duties under the Management and Leasing Agreement” does not concern any ownership or

interest of the Property itself.99 This claim boils down to an allegation of a breach of an

agreement between Lee and Jetall, a non-Property owner over a management and lease

agreement, not as to any real property itself. The resolution of this claim, if found in Lee’s favor,

will not alter the title or ownership status of the Property in any way. Accordingly, Lee’s first

breach of contract claim as against Jetall does not contain a real property interest to support the

notices of lis pendens pursuant to § 12.0071.

        ii.      Breach of Contract Claim Against BDFI

        In Lee’s breach of contract claim against BDFI, Lee alleges that BDFI did not fulfill its

obligations under the Forbearance Agreement.         While not done with the most meticulous

attention to detail, Lee does plead enough to claim a real property interest in the second cause of

action sufficient to support the notices of lis pendens. Lee alleges that BDFI violated the


97
   ECF Nos. 102, 104.
98
   ECF No. 38.
99
   Id.

                                           Page 17 of 19
       Case 18-03281 Document 132 Filed in TXSB on 11/14/19 Page 18 of 19



Forbearance Agreement by failing to forbear and conducting a “subsequent wrongful foreclosure

of the Property.”100 As seen in W & L Ventures, Inc. and Lombardi, a motion to expunge under §

12.0071 may not be granted if a party’s wrongful foreclosure claim remains pending. BDFI

argues that Lee only asserts a damage claim in the First Amended Complaint, however, in

addressing whether the Forbearance Agreement was breached, it must be determined whether the

foreclosure and subsequent taking of the Property by BDFI was proper.101 A claim of wrongful

foreclosure is still pending. Therefore, there is a nexus between the underlying suit and the

Property, and the pending action involves more than solely damages.

        References to the Property in the First Amended Complaint further evidence that a real

property interest is contained in Lee’s second cause of action. At the outset of the breach of

contract claim against BDFI, Lee “realleges each and every allegation preceding this paragraph

and incorporates those allegations by reference as if fully set forth at length.”102 In the preceding

paragraphs, Lee specifically names and defines the Property. Within the second cause of action

itself, Lee states that “BDFI’s breach of the Forbearance Agreement deprived Mr. Lee of his

unique, sole ownership interest in the Property.” Accordingly, Lee’s breach of contract claim

against BDFI contains a real property interest.

        iii.     Pleadings to be Considered

        A real property interest is pleaded in both Lee’s State Court Petition and First Amended

Complaint. Therefore, like the Texas Court of Appeals, this Court need not determine whether

the relevant pleading is the petition on file when the notice of lis pendens is filed or the petition

on file when the relevant transaction occurs because both the State Court Petition and First


100
    Id.
101
    See ECF No. 114.
102
    ECF No. 38.

                                           Page 18 of 19
       Case 18-03281 Document 132 Filed in TXSB on 11/14/19 Page 19 of 19



Amended Complaint sufficiently plead a real property claim. 103 Accordingly, BDFI’s motion to

cancel the notices of lis pendens should be denied because Lee sufficiently pleaded a real

property interest in accordance with § 12.0071(c)(1).

                                                IV. CONCLUSION

        Pending before this Court is BDFI’s Motion. In consideration of the arguments presented

in the hearing on this matter, all evidence in the record, and relevant case law, this Court finds

that BDFI’s Motion should be denied.

        An Order consistent with this Memorandum Opinion will be entered on the docket

simultaneously herewith.



        SIGNED 11/14/2019.


                                                          ___________________________________
                                                                  Eduardo V. Rodriguez
                                                               United States Bankruptcy Judge




103
    In re Cohen, 340 S.W.3d at 894 (“Thus, we need not decide here whether the relevant pleading is the petition on
file when the notice of lis pendens is filed or the petition on file when the relevant transaction occurs.”).

                                                  Page 19 of 19
